OR VAL                                                   04/06/2021


           IN THE SUPREME COURT OF THE STA 1E OF MONTANA                                 Case Number: DA 19-0141


                                        DA 19-0141

                                                                               FLED
                                                                              APR 0 6 2021
IN THE MATTER OF THE
                                                                           Bowen Greenwood
MENTAL HEALTH OF:                                                        Odd; of Supreme
                                                                                           Court
                                                                            Stare rof Montana

                                                                     ORDER
A.O.,

              Respondent and Appellant.




        Appellant A.O. has filed a petition for rehearing of this Court's March 9, 2021,
Memorandum Opinion affirming the District Court's order committing A.O. to the
Montana State Hospital for a period not to exceed ninety days and authorizing the
administration of involuntary medication. 2021 MT 58N. The State has responded in
opposition.
        Under M. R. App. P. 20, this Court will consider a petition for rehearing only if the
opinion "overloolced some fact rnaterial to the decision," if the opinion missed a question
provided by a party or counsel that would have decided the case, or if our decision "conflicts
with a statute or controlling decision not addressed" by the Court. M. R. App. P. 20.
        Appellant argues that our decision conflicted with controlling decisions not addressed
in our Memorandum Opinion, namely In re L.K, 2009 MT 366, 353 Mont. 246,
219 P.3d 1263, and In re L.K-S., 2011 MT 21, 359 Mont. 191, 247 P.3d 1100. Appellant
argues that we employed a"new heightened substantial prejudice requirement" and required
A.O.to additionally demonstrate a"reasonable probability"that an "appointed friend 'would
have pushed' for A.O.'s presence," in conflict with In re L.K. and In re L.K-S.
        Having reviewed the Appellant's petition and the State's response, the Court
concludes a rehearing is not warranted under M. R. App. P. 20. Because we decided this
matter in a non-citable memorandum opinion, our decision does not establish any new
"heightened substantial prejudice requirement" or serve as precedent in any way. Neither
In re L.K. nor In re L.K-S. invoked or applied plain error review, and our decision here
relied on numerous other civil commitment matters in which that standard governed our
consideration. Memorandum Opinion, ¶ 13. Under our plain error review doctrine, we
review the "probable value[] of the procedure in question," here, the probable value of
having a court-appointed friend present. Memorandum Opinion, ¶ 13 (citing In re B.H.,
2018 MT 282, ¶ 17, 393 Mont. 352, 430 P.3d 1006). The referenced lack of"substantial
prejudice does not place a general burden on the Appellant but reflects application ofthe
plain error standard of review to the facts of the case. Memorandum Opinion, ¶¶ 13, 16.
Our Memorandurn Opinion in the case did not overlook controlling authority.
      IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      Dated this -(-,
                   %-ri
                      'clay of April, 2021.


                                                              Chief Justice




                                                  9-1 M 414___   Justices